Title: H. G. to Marinus Willett, [24 March 1789]
From: “H. G.”,Hamilton, Alexander
To: Willett, Marinus



[New York, March 24, 1789]
To Marinus Willett, Esq:

H___ G___, for public reasons does not think it expedient to relinquish the character in which he appears in the newspapers; nor does he consider it as necessary to do so, for either of the purposes mentioned by Mr. Willett. Mr. W___ being a mere volunteer in the business, can at any rate have no claim to such a relinquishment. He will do well to recollect, that he did not confine himself to the explanation of a transaction, in which he was a principal—and that having introduced himself upon the stage, if he has found the scene in any respects unpleasant, he has only to blame his own indiscretion. If, however, from personal or party motives, Mr. W___ has any further object in view, than he expresses, he can pursue his conjecture. It is probable, that proper attention will be paid to any communication, he may think fit to make.
New-York, March 24, 1789.
